IN THE COMMONWEALTH COURT OF PENNSYLVANIA


York County Prison,                      :
                      Appellant          :
                                         :
           v.                            :         No. 265 C.D. 2020
                                         :
Teamsters Local Union No. 776            :


PER CURIAM                             ORDER


            NOW, March 2, 2021, having considered Appellant’s application for

reargument and Appellee’s answer in response thereto, the application is denied.